Cooper, Judge.
This court having entered on March 15, 1990, a judgment in the above-styled case (195 Ga. App. 114 (393 SE2d 42) (1990)), reversing the judgment of the trial court and remanding the case to the trial court; and the judgment of this court having been reversed on certio-*825rari by the Supreme Court in Superior Rigging &c. Co. v. Maddox, 260 Ga. 855, (401 SE2d 258) (1991), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Decided May 31, 1991.
Scott Walters, Jr., for appellants.
Pierce, Goldner, Sommers & Scrudder, Stephen L. Goldner, Glenn S. Bass, for appellees.

Judgment affirmed.


Birdsong, P. J., and Andrews, J., concur.